Rose, J.
Appeal from a judgment of the County Court of Schenectady County (Eidens, J.), rendered January 12, 2001, convicting defendant upon her plea of guilty of the crime of attempted criminal sale of a controlled substance in the third degree.
In full satisfaction of a three-count indictment, defendant pleaded guilty to attempted criminal sale of a controlled substance in the third degree. She waived her right to appeal and was sentenced as a second felony offender in accordance with the plea agreement to a prison term of 3 to 6 years. Defendant appeals.
Defense counsel seeks to be relieved of his assignment of representing defendant on the ground that there are no non-frivolous issues that may be raised on appeal. Defendant, however, has submitted a pro se brief asserting that her trial counsel was ineffective because he failed to adequately inform her of the ramifications of her guilty plea and waiver of the right to appeal. Absent a motion to withdraw the plea or vacate the judgment of conviction, this issue is not preserved for appellate review (see People v Powell, 299 AD2d 574, 574; People v Carroll, 299 AD2d 572). Nevertheless, our review of the record discloses no arguable merit to this appeal. While it is true that defendant’s original trial counsel was disbarred by this Court after defendant’s plea was entered, the disbarment itself and the reasons for it are outside this record. In any event, counsel’s disbarment was wholly unrelated to his representation of defendant. Newly assigned counsel was promptly substituted, and there is no suggestion in this record that original counsel’s disbarment affected defendant’s right to effective *627and meaningful representation in any way. Therefore, we agree that there are no nonfrivolous issues to be raised on appeal. Accordingly, the judgment is affirmed and defense counsel’s application to be relieved of his assignment is granted (see People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650; see generally People v Stokes, 95 NY2d 633).
Crew III, J.P., Peters, Lahtinen and Kane, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.